LACOMBE, Circuit Judge.
The motion is denied. This court, upon summary motion made in this case,. should not undertake to *568determine what rights, if any, the third parties claimant of the goods levied upon may or may not have against the sheriff, nor, in advance of a. final adjustment of all possible claims in such form as would be binding upon all parties, should it interfere with the security the sheriff has obtained from those who required him to take the responsibility of levy. That the complainants entered into a most improvident contract with the surety company, or that the latter is acting unconscionably in retaining their cash as collateral security, when all chance of the company’s being called on to respond is at an end, does not alter the situation, so far as the sheriff is concerned.